OPINION AND ORDER

Harry E. Sykes, Jr., whose address of record is 1079 Oakwood Drive, Lexington, Kentucky, desires to terminate Kentucky Bar Association (KBA) proceedings against him by consenting to a suspension from the practice of law for three months pursuant to *91SCR 3.480(3). The KBA has joined in the motion for suspension. We note that movant is currently suspended from the practice of law for non-compliance with Continuing Legal Education (CLE) requirements. The CLE suspension was by order of the Supreme Court dated January 22, 1996, and movant has not been reinstated.
On March 26,1996, for acts which occurred prior to his suspension, a complaint was filed against movant regarding his representation of Kenneth Lee Muncie. On October 30, 1996, the KBA Inquiry Tribunal issued a two-count charge against movant regarding his representation of Mr. Muncie. Mr. Mun-cie had retained movant to represent him in post-conviction habeas corpus proceedings, and paid movant a $500 retainer fee. Mov-ant failed to do appropriate legal work, and Mr. Muncie’s repeated attempts to contact movant were unsuccessful. The Inquiry Tribunal charged movant with violating SCR 3.130-1.3 (“a lawyer should act with reasonable diligence and promptness in representing a client”) and SCR 3.130-1.4(a) (“a lawyer should keep a client reasonably informed about the status of a matter and promptly comply with reasonable requests for information.”). Movant admits that he violated these provisions with regard to his representation of Mr. Muncie.
Upon the foregoing facts and charges, it is ordered that movant’s motion for a three months suspension from the practice of law be granted. It is further ordered that:
1. The movant, Harry E. Sykes, Jr., is hereby suspended from the practice of law in Kentucky for a period of three (3) months. The period of suspension shall commence on the date of entry of this Order and continue until such time as mov-ant is reinstated to the practice of law by order of this Court pursuant to SCR 3.510 or any controlling amendment to SCR 3.510.
2. In accordance with SCR 3.450 and SCR 3.480(3), movant is directed to pay all costs associated with this disciplinary proceedings against him, said sum being $135.30, and for which execution may issue from this Court upon finality of this opinion and order.
3.Pursuant to SCR 3.390, movant shall, within ten (10) days from the entry of this Order, notify all clients in writing of his inability to represent them and to furnish copies of said letters of notice to the Director of the Kentucky Bar Association.
All concur.
ENTERED: May 21, 1998.
/s/Robert F. Stephens Chief Justice